Citation Nr: 0327143	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease, currently rated as 60 
percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to 
August 1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which reduced the evaluation 
initially assigned for the veteran's service-connected 
arteriosclerotic heart disease from the initially assigned 
100 percent to 60 percent disabling.

This case was previously before the Board and was remanded to 
the RO in February 2001.  In August 2002, the Board undertook 
additional evidentiary development under a recently-enacted 
regulation, 38 C.F.R. § 19.9(a)(2)(ii) (2002).  The 
development action requested by the Board resulted in the 
receipt by the Board of VA records of treatment of the 
veteran from September 1997 to October 2001.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  For this reason, the case was again remanded to the 
RO by the Board in June 2003.  The RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
determination in June 2003.  Thus, DAV/Bernard concerns have 
been rectified.  In August and September 2003, the veteran's 
accredited representative submitted additional argument.


FINDINGS OF FACT

1.  In December 1998, the RO reduced the disability rating 
initially assigned for the veteran's service-connected 
arteriosclerotic heart disease from 100 percent to 
60 percent.

2.  At the time of the RO decision, the veteran's 
arteriosclerotic heart disease was manifested by complaints 
of occasional chest pain, with an ejection fraction of 40 to 
50 percent.  The veteran was deemed to be capable of 
sedentary employment.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
arteriosclerotic heart disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.20, 4.104, 
Diagnostic Code 7005 (prior to and from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cardiovascular disability did 
not decrease in severity from the time of the initial 
assignment of a 100 percent disability rating and that the 
100 percent evaluation initially assigned therefore should 
not have been reduced.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of this issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.



The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
February 1999 Statement of the Case (SOC), and the March 2002 
and June 2003 Supplemental Statement of the Case (SSOC).  
Crucially, the veteran was notified by way of the March 2002 
SSOC of the evidence necessary to substantiate his claim, as 
well as the evidence he was expected to obtain and which 
evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  As noted in 
the Introduction, the Board undertook additional development 
calculated to assist the veteran in developing his claim in 
August 2002.  As a result of that development additional 
evidence, which will be discussed below, has been added to 
the veteran's VA claims folder.  

The evidence of record includes VA and private treatment 
records and a report of VA examination.  There is no 
indication that there exists any other evidence which has a 
bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.  In 
letters dated in April 2001 and November 2002, the RO 
requested information and evidence from the veteran to 
support his claim.  To date, the veteran has not submitted 
any additional evidence.  

In an Informal Hearing Presentation dated in July 2002, the 
veteran's representative requested that the veteran be 
afforded another VA examination on the basis that the 
examiner who performed an October 2001 VA examination did 
have access to the claims folder.  While it may be true that 
the October 2001 VA examiner did not have access to the 
claims file, the Board nonetheless finds that the evidence of 
record is sufficient to decide this claim.  Specifically, as 
regards the claim for restoration of a 100 percent disability 
rating for arteriosclerotic heart disease, the Board notes 
that by its very nature, this claim has a somewhat limited 
focus.  The central question here involves a determination as 
to whether the evidence of record associated with the claims 
file at the time of the reduction of the evaluation warranted 
the reduction in the evaluation from 100 percent to 60 
percent disabling.  Thus, the Board must focus on the 
evidence prior to the effective date of the 60 percent 
rating, in this case April 1, 1999.  Evidence dated 
subsequent to April 1, 1999 is not relevant to the current 
appeal.  As such, the Board finds that any deficiencies noted 
in the October 2001 VA examination are not prejudicial to the 
veteran's claim and that another VA examination is 
unnecessary.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected arteriosclerotic heart 
disease is evaluated under Diagnostic Code 7005.  The Board 
notes that the rating criteria for evaluating cardiovascular 
disorders was changed on January 12, 1998.  62 Fed. Reg. 
65207 (1997).

Under the general rating formula for arteriosclerotic heart 
disease that was effective prior to January 12, 1998, a 100 
percent evaluation is assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, or after six months, with 
chronic residual findings of congestive heart failure, angina 
on moderate exertion, more than sedentary employment 
precluded.  Following a typical history of acute coronary 
occlusion or thrombosis as above, or with a history of 
substantiated repeated anginal attacks and more than light 
manual labor not feasible, a 60 percent evaluation is 
assigned.  A 30 percent evaluation is assigned following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attack and ordinary manual labor 
feasible.  
38 C.F.R. § 4.104, Diagnostic Code 7005, effective prior to 
January 12, 1998.

Under the general rating formula for arteriosclerotic heart 
disease (coronary artery disease) that became effective 
January 12, 1998, a 100 percent evaluation is assigned with 
documented coronary artery disease resulting in the 
following: chronic congestive heart failure; or dyspnea, 
fatigue, angina, dizziness, or syncope due to a workload of 3 
METs or less; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  When there is 
more than one episode of acute congestive heart failure in 
the past year, or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is assigned.  A 30 percent evaluation 
is assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  When a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is required, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7005, effective January 
12, 1998.

Factual background

Service connection was granted for arteriosclerotic heart 
disease in a September 1997 rating action.  A 100 percent 
evaluation was assigned, effective August 4, 1997, which was 
the day following the veteran's separation from service.  The 
grant was based on the service medical records which showed 
that the veteran underwent balloon angioplasty of the right 
coronary artery with intracoronary thrombolysis after a 
myocardial infarction in June 1997.  The September 1997 
rating action advised the veteran that "[s]ince there is a 
likelihood of improvement, the assigned evaluation is not 
considered permanent and is subject to a future review 
examination."  

A VA outpatient treatment record shows that the veteran was 
seen for follow-up evaluation on October 7, 1997.  He denied 
any chest pains.  Clinical evaluation was negative.  The 
impression was coronary artery disease - stable.  

In a statement dated October 8, 1997, Dr. M.R., a private 
osteopath, reported seeing the veteran regarding his 
cardiovascular disease.  The osteopath noted that at the time 
of the veteran's initial office visit he complained of vague 
chest pains which he stated were different than the pains 
associated with his myocardial infarction, but were of some 
concern to him and would frequently occur at time of 
completing his third floor associated with relief with 
Nitroglycerin.  The pains did not waken him, but may come 
with or without associated activities.  He did have some 
dyspnea after hiking three floors.  The osteopath noted that 
the veteran was placed on Nitro-Bid, re-evaluated, and had no 
further episodes of chest pain.  The dyspnea seemed improved 
and a stress echocardiogram was performed.  The veteran 
completed a maximum heart rate of 86% with no 
electrocardiogram changes.  The osteopath indicated that the 
veteran currently denied any chest pain, shortness of breath 
or paroxysmal nocturnal dyspnea.  The veteran was advised of 
the importance of following a low cholesterol dirt and 
beginning an exercise program.  

VA examination in January 1998 noted that the veteran was 
currently as a clerk.  The veteran reported only occasional 
chest pain which was relieved by Nitroglycerin sublingual.  
He was also on a special diet and taking medications to lower 
his cholesterol.  An electrocardiogram (EKG) was said to be 
normal for the veteran's age (33).  The examiner noted that 
an echocardiogram done in June 1997 revealed 40-50% ejection 
fraction.  The examiner indicated MET (metabolic equivalent) 
level was not done by exercise testing at the present as the 
veteran's last ejection fraction was 40-50%.  The veteran was 
able to walk at regular phase less than a block and able to 
climb stairs with mild chest pain but no syncope, dizziness, 
fatigability or dyspnea.  The diagnoses were coronary artery 
disease and status post balloon angioplasty of the right 
coronary artery with intracoronary thrombolysis.  

The RO, in an April 1998 rating action, proposed to reduce 
the evaluation from the 100 percent schedular evaluation 
assigned to a 60 percent evaluation.  
The reduction was made in a December 1998 rating action; the 
60 percent evaluation was made effective April 1, 1999.

In a January 1999 statement, Dr. M.R. confirmed the diagnosis 
of arteriosclerotic heart disease and indicated that the 
veteran's lipids must be well controlled, as well as his 
hypertension so that his coronary disease will not worsen.  

Analysis

Procedural considerations

The procedural requirements of 38 C.F.R. § 3.105(e) are as 
follows:

Where the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower 
evaluation would result in a reduction . 
. . of compensation payments currently 
being made, a rating proposing the 
reduction or discontinuance will be 
prepared setting forth all material facts 
and reasons. The beneficiary will be 
notified . . . and furnished [with] 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that the 
compensation payments should be continued 
at their present level. . . . [I]f 
additional evidence is not received 
within that period, final rating action 
will be taken and the award will be 
reduced or discontinued.

38 C.F.R. § 3.105(e) (2002).

The Court pointed out in Brown v. Brown, 5 Vet.App. 413, 418 
(1993), that

[p]ursuant to 38 C.F.R. § 3.105(e), when 
the RO determines that a rating reduction 
is warranted, it is required to issue a 
proposed rating reduction, setting forth 
the reasons for the proposed reduction, 
and to allow the veteran a period of at 
least 60 days to submit additional 
evidence to show that the rating should 
not be reduced.  Furthermore, when, after 
such period, the RO issues a decision 
reducing the rating, that reduction does 
not become effective until the '[l]ast 
day of [the] month following 60 days 
after notice to [the] payee' of the 
reduction decision.  38 C.F.R. § 
3.[5]00(r) (1992).  See 38 C.F.R. § 
3.105(e).  The effect of §§ 3.105(e) and 
3.[5]00(r) combined is that a rating 
reduction cannot be made effective for a 
minimum of 120 days after it is proposed 
in writing to the veteran.

As noted by the Board above, by rating action in April 1998, 
the RO proposed to reduce the 100 percent disability rating 
to 60 percent.  The RO notified the veteran of the proposed 
rating reduction by letter dated May 4, 1998, and explained 
that he had 60 days in which to submit additional evidence 
prior to the rating reduction taking effect.  A rating in 
December 1998 determined that no new evidence had been 
received and confirmed the proposed rating, with the 
reduction to take effect on April 1, 1999.  The RO notified 
the veteran by letter dated January 26, 1999, of the final 
decision evaluating the service connected arteriosclerotic 
heart disease as 60 percent compensable, with the reduction 
to take effect on April 1, 1999.

The Board finds that the RO met the procedural requirements 
of 38 C.F.R. § 3.105(e).  The provisions concerning stability 
of evaluations set forth at 38 C.F.R. § 3.344 are not 
applicable in this case because the 100 percent evaluation 
had not been continued for more than five years.  See 38 
C.F.R. § 3.344(c); Brown v. Brown, 5 Vet.App. 413, 417 
(1993).  Therefore, the question for the Board is whether the 
evidence of record associated with the claims file at the 
time of the reduction of the evaluation warranted the 
reduction in the evaluation from 100 percent to 60 percent 
disabling.  This is a question involving medical expertise.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Medical considerations

Under the former schedular criteria, a 100 percent evaluation 
must be supported by findings of chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  The medical 
evidence of record at the time that the assigned disability 
rating was reduced did not show continuing findings of 
congestive heart failure, nor did that evidence contain a 
medical professional's conclusion as to whether more than 
sedentary employment is precluded.  The January 1998 VA 
examination report indicated that the veteran reported only 
occasional chest pain which was relieved by Nitroglycerin and 
that an EKG was normal.  The veteran was able to climb stairs 
with mild chest pain and without no syncope, dizziness, 
fatigability or dyspnea.  These findings do not warrant a 100 
percent rating under the old criteria.  

Under the new criteria, a 100 percent evaluation must be 
supported by findings of chronic congestive heart failure; or 
dyspnea, fatigue, angina, dizziness, or syncope due to a 
workload of 3 METs or less; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  The 
medical evidence of record at the time that the assigned 
disability rating was reduced did not contain such findings.  
Dr. M.R.'s October 1997 statement reflects that a stress 
echocardiogram was performed which revealed that the veteran 
completed a maximum heart rate of 86 percent with no EKG 
changes.  Although MET levels were not obtained at the time 
of January 1998 VA examination, it was noted that an 
echocardiogram in June 1997 revealed 40 to 50 percent 
ejection fraction.  Given such findings, the Board does not 
find that a 100 percent rating under the new criteria is 
warranted.  

The Board additionally observes that there is no evidence to 
the contrary, and the  veteran and his representative have 
pointed to none.

Conclusion

In short, the Board finds that the RO followed correct 
procedure in reducing the disability rating assigned for the 
veteran's service-connected arteriosclerotic heart disease.  
The Board further finds that the reduction to 60 percent was 
warranted by the medical evidence of record.

Additional comments

As noted by the Board above, the initial assignment of a 100 
percent rating for service-connected heart disease is, 
according to VA regulations, not necessarily indicative of 
any conclusion that a veteran will be permanently assigned 
such rating.  Indeed, the regulations allude to the fact that 
a lower rating may be assigned upon reevaluation of the 
disability after six months.  As explained above, that was 
what occurred in this case.  

The Board additionally notes that nothing in the veteran's 
written arguments may be construed as a claim for an 
increased rating for his service-connected arteriosclerotic 
heart disease.  The Board points out that the law and 
regulations governing entitlement to restoration of a 
particular disability rating are separate and distinct from 
the law and regulations concerning entitlement to an 
increased disability rating.  If the veteran desires an 
increased rating for his service-connected arteriosclerotic 
heart disease he may file a claim for such with the RO.  




ORDER

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



